Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the *401merchandise covered by the appeal to reappraisement herein consists of tires, tubes and rimtapes exported from Holland.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoiced unit prices as entered.
IT IS FURTHER STIPULATED AND AGREED that the appeal to reap-praisement herein may be submitted for decision on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of of the merchandise in question is statutory export value and hold that such value therefor is the invoiced unit prices, as entered.
Judgment will be rendered accordingly.